DETAILED ACTION
	This is the first office action in response to U.S. Application 16/445,212. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Robot mechanism unit in claims 1 and 5
Robot control unit in claims 1 and 5
Power spectrum calculating unit in claim 1
Comparison unit in claim 1
Phase advance amount calculating unit in claims 2-4 and 6
Fourier transform unit in claim 4
Phase adjustment unit in claim 4
Inverse Fourier transform unit in claim 4
Timing advance amount calculating unit in claim 5
Phase advance amount determining unit in claim 6
Gain calculating unit in claim 6

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification: 
the robot mechanism unit is described in the specification as a robot manipulator
the learning control unit and the robot control unit are described as including a known CPU, an ASIC, or an FPGA
the power spectrum calculating unit, the comparison unit, and the learning correction amount updating unit are included in the learning control unit 
the phase advance amount calculating unit, the Fourier transform unit, the phase adjustment unit, the inverse Fourier transform unit, the timing advance amount calculating unit, the phase advance amount determining unit, and the gain calculating unit are included in the learning correction amount updating unit 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and cite long run on sentences that make the language unclear. As an example, claim 2 cites the limitation “with respect to a frequency component, of the learning correction amount used at the time of the current learning, corresponding to the frequency component at the time of the current leaning”. The narrative language used in this claim makes it difficult to understand if the frequency component described in the limitation above is a part of the learning correction amount or if it is separate from the learning correction amount. Claim 3 is rejected for its dependency on claim 2. 
Claim 4 cites the limitation “a phase adjustment unit configured to advance the phase by the phase advance amount calculated by the phase advance amount 
Claim 5 cites the limitation “the robot control unit is configured to correct the operation command, by using the new learning correction amount for the next learning, at a timing by the timing advance amount calculated by the timing advance amount calculating unit earlier than the timing at which the operation command is corrected by using the learning correction amount used at the time of the current learning and to control an operation of the robot mechanism unit.” It is unclear how the robot control unit is correcting the operation command with the timing advance amount and if this timing advance amount is being applied to the new learning correction amount or the current learning correction amount. 
Claim 6 cites the limitation “in a case that the phase advance amount calculating unit advances a phase by a sequentially increasing phase advance amount in a predetermined increment with respect to a frequency component of the learning correction amount used at the time of the current learning, the frequency component being corresponding to the frequency component at the time of the current learning having a power spectrum greater than the power spectrum at the time of the immediately preceding learning, configured to determine whether the phase advance 
As such, the claims have been examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20110208356) in view of Satake (JP 3091625).
Regarding claim 1, Kato teaches a robot system (robot 100) having a robot mechanism unit including a sensor configured to acquire vibration data of a control target portion ([0006] "robot mechanism unit 1 includes an acceleration sensor 10" with [0004] discussing a sensor to measure position vibration and [0015] discussing extracting vibration errors from the acceleration sensor for feedback control) and a robot control device configured to control an operation of the robot mechanism unit according to an operation program ([0005] "a control unit 2 for controlling the robot mechanism unit 1" with [0010] stating that the learning controller (which is a part of the controller) is  operating via a task program), comprising:
a learning control unit (learning control unit 3) configured to perform learning for calculating a learning correction amount for bringing a position of the control target portion detected by the sensor toward a target position while the robot mechanism unit operates according to the operation program ([0010] "the learning controller L(q) 32…calculates the learning correction amount with [0006] discussing the sensor 10 acquiring spatial position data and [0007] discussing the control unit including position control which uses the position information to output a desired or target position), and 
a robot control unit configured to correct an operation command regarding the target position of the control target portion by using the learning correction amount calculated by the learning control unit and to control the operation of the robot mechanism unit according to the operation program ([0010] discusses and Fig. 1 shows the learning controller L(q) 32 calculating the learning correction amount and outputting that amount, via a low-pass filer Q(q) 33, to the position error data calculated by the position control unit 41 of the normal control unit 4 with [0011] discussing the robot mechanism unit 1 being controlled via the position error data), 
wherein the learning control unit includes 
, 
a comparison unit configured to compare for each frequency component  ([0010] ""the learning controller L(q) 32…calculates the learning correction amount from the target correction amount and the preceding learning correction amount" with using the preceding learning correction amount to calculate the current correction amount being interpreted to be a comparison where the amounts being the same or different would change the calculation and with [0010] further discussing the amounts being subjected to a low-pass filter and [0015] discussing the filters being used with regard to frequency meaning the correction amount has a frequency component), , and 
to set the adjusted learning correction amount as a new learning correction amount used for correcting an operation command at the time of next learning ([0010] discusses the preceding learning correction amount being used to calculate the new learning correction amount).
Kato does not teach a power spectrum calculating unit configured to calculate a power spectrum by Fourier transforming vibration data detected by the sensor for each learning cycle by the learning control unit;
the power spectrums; and
a learning correction amount updating unit, in a case that as a result of comparison by the comparison unit, there exists a frequency component for which the power spectrum at the time of the current learning is greater than the power spectrum at the time of the immediately preceding learning, configured to adjust at least one of a phase and a gain of the learning correction amount used for correcting the operation command at the time of the current learning such that the power spectrum at the time of the current learning becomes less than the power spectrum at the time of the immediately preceding learning.
Satake teaches a power spectrum calculating unit configured to calculate a power spectrum by Fourier transforming vibration data detected by the sensor for each learning cycle by the learning control unit ([0013] discusses a Fourier transform performed on the data sequence (position deviation data) and the data sequence is analyzed for each frequency component (as calculated by the Fourier transform).
a learning correction amount updating unit, in a case that as a result of comparison by the comparison unit, there exists a frequency component for which the power spectrum at the time of the current learning is greater than the power spectrum at the time of the immediately preceding learning, configured to adjust at least one of a phase and a gain of the learning correction amount used for correcting the operation command at the time of the current learning such that the power spectrum at the time of the current learning becomes less than the power spectrum at the time of the immediately preceding learning ([0013] discusses a Fourier transform being performed on position deviation data to determine each frequency component (power spectrum) 
Satake teaches the use of a frequency component but does not explicitly teach the frequency component being used for vibration damping. However, this frequency component can be applied toward vibration because Satake is using the frequency for position detection specifically for determining the position deviating. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot using a learning control amount of Kato and modify it with the power spectrum calculated using the frequency component determined by the Fourier transform of Satake as performing a Fourier transform on the frequency to determine its components allows for the system to adapt to the vibration frequency by giving the amplitude so as the amplitude changes, the machine can change the frequency making the machine more efficient and improves processing accuracy [0015].

Regarding claim 2, as understood with the 112b rejection, Kato does not teach wherein the learning correction amount updating unit includes a phase advance amount calculating unit configured to advance a phase by a sequentially increasing phase advance amount in a predetermined increment with respect to a frequency component, of the learning correction amount used at the time of the current learning, corresponding to the frequency component at the time of the current leaning having a power spectrum greater than the power spectrum at the time of the immediately preceding learning and to calculate a phase advance amount in a case that the power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning, and 
the learning correction amount, with the phase of the frequency component advanced by the phase advance amount calculated by the phase advance amount calculating unit, is set as the new learning correction amount.
Satake teaches wherein the learning correction amount updating unit includes a phase advance amount calculating unit configured to advance a phase by a sequentially increasing phase advance amount in a predetermined increment with respect to a frequency component ([0012] discusses a data shift being performed on the data with respect to the calculated phase delay which is obtained using the band frequency in the bode diagram with [0013] discussing the threshold value TL of the frequency component being a set parameter), of the learning correction amount used at the time of the current learning, corresponding to the frequency component at the time of the current learning having a power spectrum greater than the power spectrum at the time of the immediately preceding learning and to calculate a phase advance amount in a case that the power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning ([0013] discusses using the first cutoff frequency to correct the position deviation data with the second cutoff frequency being based on the previous learning control so the first cutoff frequency would be used if it was larger and the second frequency would be used when the current power spectrum is lower), and 
the learning correction amount, with the phase of the frequency component advanced by the phase advance amount calculated by the phase advance amount calculating unit, is set as the new learning correction amount ([0013] discusses the threshold value TL2 being used to reduce the frequency component using the previous learning control and that it’s smaller than threshold value TL with [0009] discussing this process being used repeatedly in the learning control then the TL2 would continuously become the new threshold value and would confirm the process described in [0013] that the learning control reduces the position deviation every time).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of Kato and modify it with the learning of Satake as performing a Fourier transform on the frequency to determine its components allows for the system to adapt to the vibration frequency by giving the amplitude so as the amplitude changes, the machine can change the frequency making the machine more efficient and improves processing accuracy [0015].

Regarding claim 3, Kato does teach using a filter; however, it does not explicitly teach wherein the learning correction amount updating unit includes a filter configured to advance a phase with respect to a specific frequency component of the learning correction amount, and the learning correction amount, with the phase of the frequency component advanced by the filter by the phase advance amount calculated by the phase advance amount calculating unit, is set as the new learning correction amount.
Satake teaches wherein the learning correction amount updating unit includes a filter configured to advance a phase with respect to a specific frequency component of the learning correction amount ([0013] discusses the position deviation data being sent , and 
the learning correction amount, with the phase of the frequency component advanced by the filter by the phase advance amount calculated by the phase advance amount calculating unit, is set as the new learning correction amount ([0013] discusses the threshold value TL2 being used to reduce the frequency component using the previous learning control and that it’s smaller than threshold value TL with [0009] discussing this process being used repeatedly in the learning control then the TL2 would continuously become the new threshold value and would confirm the process described in [0013] that the learning control reduces the position deviation every time).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of Kato and modify it with the learning of Satake as performing a Fourier transform on the frequency to determine its components allows for the system to adapt to the vibration frequency by giving the amplitude so as the amplitude changes, the machine can change the frequency making the machine more efficient and improves processing accuracy [0015].

Regarding claim 7, Kato teaches wherein the sensor includes an acceleration sensor, a gyro sensor, an inertial sensor, a force sensor, a laser tracker, a camera or a motion capture ([0006] "robot mechanism unit 1 includes an acceleration sensor 10").  

Regarding claim 8, Kato teaches wherein the learning control unit is provided in the robot control device or in a computer connected to the robot control device via a wired or a wireless connection (Fig.1 shows the learning control unit 3 in the robot control unit 2).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Satake and further in view of Ueno (US 5012428).
Regarding claim 4, as understood with the 112b rejection, Kato does not teach wherein the learning correction amount updating unit includes a Fourier transform unit configured to Fourier transform the learning correction amount used at the time of the current learning, a phase adjustment unit configured to advance the phase by the phase advance amount calculated by the phase advance amount calculating unit with respect to only a frequency component at the time of the current learning of the leaning correction amount used at the time of the current leaning after Fourier transform by the Fourier transform unit, the frequency component having a power spectrum greater than the power spectrum at the time of the immediately preceding learning, and an inverse Fourier transform unit configured to perform inverse Fourier transform on the learning correction amount with the phase of the frequency component advanced by the phase adjustment unit, wherein the learning correction amount after the inverse Fourier transform by the inverse Fourier transform unit is set as the new learning correction amount.
Satake teaches wherein the learning correction amount updating unit includes 
a Fourier transform unit configured to Fourier transform the learning correction amount used at the time of the current learning ([0013] discusses a Fourier transform being performed on the data by a frequency analysis unit), 
wherein the learning correction amount (([0013] discusses the threshold value TL2 being used to reduce the frequency component using the previous learning control and that it’s smaller than threshold value TL with [0009] discussing this process being used repeatedly in the learning control then the TL2 would continuously become the new threshold value and would confirm the process described in [0013] that the learning control reduces the position deviation every time).
Satake does not explicitly teach a phase adjustment unit configured to advance the phase by the phase advance amount calculated by the phase advance amount calculating unit with respect to only a frequency component at the time of the current learning of the leaning correction amount used at the time of the current leaning after Fourier transform by the Fourier transform unit, the frequency component having a power spectrum greater than the power spectrum at the time of the immediately preceding learning, and
an inverse Fourier transform unit configured to perform inverse Fourier transform on the learning correction amount with the phase of the frequency component advanced by the phase adjustment unit.
Ueno teaches a phase adjustment unit configured to advance the phase by the phase advance amount calculated by the phase advance amount calculating unit with respect to only a frequency component at the time of the current learning of the leaning correction amount used at the time of the current leaning after Fourier transform by the Fourier transform unit (Col. 3 lines 29-33 discuss a Fourier transform being performed on a digital response signal and outputting a response spectrum amplitude which Col. 4 , 
an inverse Fourier transform unit configured to perform inverse Fourier transform on the learning correction amount (Col. 4 lines 40-49 discuss the drive spectrum D being converted into a time domain digital signal by the inverse FFT (Fast Fourier Transform) means 22) with the phase of the frequency component advanced by the phase adjustment unit (Col. 4 lines 16-32 discuss phase shift means 40 which shifts the phase according to the converted time domain digital signal as determined by the drive spectrum D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Kato and further modify it with the inverse Fourier transform of Ueno as the inverse Fourier transform allows for the signal to be put back in the time domain allowing for the new signal to be applied to the frequency generated by the robot giving the robot a quicker response to vibrations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Satake and further in view of Negishi (US 20150148956).
Regarding claim 5, as understood with the 112b rejection, modified Kato teaches the current learning amount being used to calculate the new learning amount as described above. It does not teach wherein the learning correction amount updating unit includes a timing advance amount calculating unit configured to advance a timing in a predetermined increment at which the operation command is corrected by using the learning correction amount used at the time of the current leaning and to calculate a timing advance amount in a case that the power spectrum at the time of the current learning becomes less than the power spectrum at the time of the immediately preceding learning. Kato also does not teach the timing advance amount being used with the learning amount to calculate the new learning amount. 
Negishi teaches wherein the learning correction amount updating unit includes a timing advance amount calculating unit configured to advance a timing in a predetermined increment at which the operation command is corrected by using the learning correction amount used at the time of the current leaning and to calculate a timing advance amount in a case that the power spectrum at the time of the current learning becomes less than the power spectrum at the time of the immediately preceding learning ([0058] discusses a time advance compensator which shifts the best trajectory error in terms of time and is employed as a correction of the trajectory with Fig. 1 showing the trajectory evaluation being compared to the previous evaluation every control cycle and the best evaluation being stored for the next control cycle to compare to), 
As to the robot control unit is configured to correct the operation command, by using the new learning correction amount for the next learning, at a timing by the timing advance amount calculated by the timing advance amount calculating unit earlier than the timing at which the operation command is corrected by using the learning correction amount used at the time of the current learning and to control an operation of the robot mechanism unit; modified Kato is only missing the time advance amount, which Negishi covers as mentioned above. Thus it would have been obvious to a person having .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Satake and further in view of Yoshiura (US 20160233808).
Regarding claim 6, as understood with the 112b rejection, modified Kato does not teach wherein the learning correction amount updating unit includes a phase advance amount determining unit, in a case that the phase advance amount calculating unit advances a phase by a sequentially increasing phase advance amount in a predetermined increment with respect to a frequency component of the learning correction amount used at the time of the current learning, the frequency component being corresponding to the frequency component at the time of the current learning having a power spectrum greater than the power spectrum at the time of the immediately preceding learning, configured to determine whether the phase advance amount is reached a predetermined upper limit value before a power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning, and 
a gain calculating unit configured to return the phase advance amount to zero in a case that the phase advance amount determining unit determines that the phase advance amount reaches the predetermined upper limit value, to decrease a gain of the filter in a predetermined increment, the gain being applied to the learning correction amount used at the time of the current learning, and to calculate a gain of the filter in a case that a power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning, wherein the filter including the gain calculated by the gain calculating unit is applied to the learning correction amount used at the time of the current learning, and the applied learning correction amount is set as the new learning correction amount.
Yoshiura teaches wherein the learning correction amount updating unit includes a phase advance amount determining unit, in a case that the phase advance amount calculating unit advances a phase by a sequentially increasing phase advance amount in a predetermined increment with respect to a frequency component of the learning correction amount used at the time of the current learning, the frequency component being corresponding to the frequency component at the time of the current learning having a power spectrum greater than the power spectrum at the time of the immediately preceding learning, configured to determine whether the phase advance amount is reached a predetermined upper limit value before a power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning ([0086] discusses a limit on the phase of 20 degrees and by doing this it is possible to suppress vibration components ), and 
a gain calculating unit configured to return the phase advance amount to zero inamount used at the time of the current learning, and to calculate a gain of the filter in a case that a power spectrum of the frequency component becomes less than the power spectrum at the time of the immediately preceding learning, wherein the filter including the gain calculated by the gain calculating unit is applied to the learning correction amount used at the time of the current learning (Figs. 8 & 9 show and [0084]-[0086] and [0098]-[0099] discuss a gain being applied to the frequency components to reduce the phase and bring it close to zero), .  
Yoshiura does not explicitly teach the learning correction amount being set as the new learning correction amount. However, Kato teaches the current learning amount and being used to calculate the new learning amount as described above. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot learning control with the learning control unit of modified Kato and further modify it with the phase and gain correction of Yoshiura as it creates a greater effective range for damping the vibrations (Fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666